ACCEPTED
                                                                                          01-14-00966-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    8/31/2015 10:32:08 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                   01-14-00966-CR
                                         In the
                                  Court of Appeals                      FILED IN
                                        For the                  1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                                First District of Texas          8/31/2015 10:32:08 AM
                                      At Houston                 CHRISTOPHER A. PRINE
                                                               Clerk
                                     No. 1300894
                            In the 338th District Court of
                                Harris County, Texas
                             
                             ARKANDI MINNASSIAN
                                      Appellant
                                        v.
                              THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 338th district court of Harris County, Texas, cause 1300894, the State

          of Texas v. Arkadi Minassian, appellant, was convicted of fraudulent use or

          possession of identifying information.
       2. He was assessed punishment of confinement for 30 years in the Institutional

       Division of the Texas Department of Criminal Justice.

       3. The State’s brief was due on August 28, 2015.

       4. An extension of time in which to file the State’s brief is requested until

       September 28, 2015.

       5. Two previous extension has been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

        Since my last motion for extension, I have filed motions in cause
number 01-14-0444-CR and 14-14-00831-CR. I will be filing a brief in cause
numbers 01-14-01032-CR and 01-14-01033-CR this week. Also, I prepared for
and participated in a contempt hearing on August 28, 2015, against Sondra
Humphrey, the former official court reporter for County Court at Law No. 8
of Harris County, Texas. Additionally, I answer trial court questions from other
prosecutors on a daily basis. This motion is not sought for delay, but so that
justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until September 28, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on August 31, 2015:

      Douglas Durham
      2800 Post Oak Boulevard, Suite 4100
      Houston, TX 77056


                                              /s/ Abbie Miles
                                              Abbie Miles
                                              Assistant District Attorney
                                              Harris County, Texas


Date: August 31, 2015